In a condemnation proceeding, order of the County Court, Nassau County, striking out affirmative defenses and granting judgment on the pleadings, modified on the law by striking out all ordering paragraphs other than the first, and by providing, in lieu thereof, that the motion for judgment on the pleadings is denied, without costs. As so modified, the order is unanimously affirmed, without costs. The denials of the material allegations of the complaint cannot be attacked on a motion under rule 112 of the Rules of - Civil Practice for judgment on the pleadings. Present — Carswell, Acting P. J., Johnston, Nolan, Sneed and Wenzel, JJ.